

116 HR 6323 IH: MEP Crisis Response Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6323IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Stevens (for herself, Mr. Balderson, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo waive, for 1 year, the cost sharing requirements of the Hollings Manufacturing Extension Partnership, and for other purposes.1.Short titleThis Act may be cited as the MEP Crisis Response Act of 2020.2.One-year waiver of cost sharing requirements of Hollings Manufacturing Extension Partnership(a)Definition of CenterIn this section, the term Center has the meaning given such term in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)).(b)Temporary waiver(1)In generalExcept as provided in paragraph (2) of this subsection, paragraph (2) of section 25(e) of such Act (15 U.S.C. 278k(e)) shall not apply during the 1-year period beginning on the date of the enactment of this Act.(2)ExceptionParagraph (1) of this subsection shall not apply to the extent that a Center receives funding from a State that is conditioned upon the application of a Federal cost sharing requirement to the Center.(c)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary of Commerce $146,000,000 for fiscal year 2020 to support Centers.(2)Supplement not supplantAmounts appropriated pursuant to paragraph (1) shall supplement and not supplant amounts already appropriated or otherwise made available to support Centers in fiscal year 2020.(d)Sense of CongressIt is the sense of Congress that—(1)the centers of the Hollings Manufacturing Extension Partnership are front-line resources for manufacturers to improve supply chain resilience, workforce readiness, and technological expertise; and(2)such Centers are positioned to mitigate damage and accelerate recovery from the National public health and economic crisis caused by COVID–19.